Exhibit 10.35

 

ORGANOGENESIS HOLDINGS INC.

AMENDED AND RESTATED CODE OF ETHICS AND CONDUCT

 

Adopted [·], 2018

 

In accordance with the requirements of the Securities and Exchange Commission
(the “SEC”) and the National Association of Securities Dealers Automated
Quotations Stock Market (“Nasdaq”) Listing Standards, the Board of Directors
(the “Board”) of Organogenesis Holdings Inc. (the “Company”) has adopted this
Amended and Restated Code of Ethics and Conduct (the “Code”) to encourage:

 

·                  Honest and ethical conduct, including fair dealing and the
ethical handling of actual or apparent conflicts of interest;

 

·                  Full, fair, accurate, timely and understandable disclosure;

 

·                  Compliance with applicable governmental laws, rules and
regulations;

 

·                  Prompt internal reporting of any violations of law or the
Code;

 

·                  Accountability for adherence to the Code, including fair
process by which to determine violations;

 

·                  Consistent enforcement of the Code, including clear and
objective standards for compliance;

 

·                  Protection for persons reporting any such questionable
behavior;

 

·                  The protection of the Company’s legitimate business
interests, including its assets and corporate opportunities; and

 

·                  Confidentiality of information entrusted to directors,
officers and employees by the Company and its customers.

 

All directors, officers and employees (each a “Covered Party” and, collectively,
the “Covered Parties”) of the Company and all of its subsidiaries and controlled
affiliates are expected to be familiar with the Code and to adhere to those
principles and procedures set forth below. Covered Parties must conduct
themselves accordingly, exhibiting the highest standard of business and
professional integrity, and seek to avoid even the appearance of improper
behavior.

 

I.                                        Conflicts of Interest

 

A conflict of interest occurs when the private interests of a Covered Party
interfere, or appear to interfere, with the interests of the Company as a whole.

 

For example, a conflict of interest can arise when a Covered Party takes actions
or has personal interests that may make it difficult to perform his or

 

--------------------------------------------------------------------------------



 

her Company duties objectively and effectively. A conflict of interest may also
arise when a Covered Party, or a member of his or her immediate family(1),
receives improper personal benefits as a result of his or her position at the
Company.

 

Conflicts of interest can also occur indirectly. For example, a conflict of
interest may arise when a Covered Party is also an executive officer, a major
stockholder or has a material interest in a company or organization doing
business with the Company.

 

Each Covered Party has an obligation to conduct the Company’s business in an
honest and ethical manner, including the ethical handling of actual or apparent
conflicts of interest between personal and professional relationships. Any
situation that involves, or may reasonably be expected to involve, a conflict of
interest with the Company, should be disclosed promptly to the Company’s Audit
Committee or the Company’s General Counsel.

 

This Code does not attempt to describe all possible conflicts of interest that
could develop. Other common conflicts from which Covered Parties must refrain
are set out below:

 

·                  Covered Parties may not engage in any conduct or activities
that are inconsistent with the Company’s best interests or that disrupt or
impair the Company’s relationship with any person or entity with which the
Company has or proposes to enter into a business or contractual relationship.

 

·                  Covered Parties may not accept compensation, in any form, for
services performed for the Company from any source other than the Company.

 

·                  No Covered Party may take up any management or other
employment position with, or have any material interest in, any firm or company
that is in direct or indirect competition with the Company.

 

II.                                   Disclosures

 

The information in the Company’s public communications, including in all reports
and documents filed with or submitted to the SEC, must be full, fair, accurate,
timely and understandable.

 

To ensure the Company meets this standard, all Covered Parties (to the extent
they are involved in the Company’s disclosure process) are required to maintain
familiarity with the disclosure requirements, processes and procedures
applicable to the Company commensurate with their duties. Covered Parties are
prohibited from knowingly misrepresenting, omitting or causing others to
misrepresent or omit, material facts about the Company to others, including the
Company’s independent auditors, governmental regulators and self-regulatory
organizations.

 

--------------------------------------------------------------------------------

(1)  Item 404(a) of SEC Regulation S-K defines “immediate family member” as a
person’s child, stepchild, parent, stepparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law, or
any person (other than a tenant or employee) sharing the person’s household.

 

2

--------------------------------------------------------------------------------



 

III.                              Compliance with Laws, Rules and Regulations

 

The Company is obligated to comply with all applicable laws, rules and
regulations. It is the personal responsibility of each Covered Party to adhere
to the standards and restrictions imposed by these laws, rules and regulations
in the performance of his or her duties for the Company.

 

The Chief Executive Officer, Chief Financial Officer and Controller (or persons
performing similar functions) of the Company (together, the “Senior Financial
Officers”) are also required to promote compliance by all employees with the
Code and to abide by Company standards, policies and procedures.

 

Covered Parties located outside of the United States must comply with laws,
regulations, rules and regulatory orders of the United States, including the
Foreign Corrupt Practices Act (“FCPA”) and U.S. export control laws, in addition
to applicable local laws.

 

IV.                               Insider Trading

 

Trading on inside information is a violation of federal securities law. Covered
Parties in possession of material non-public information about the Company or
companies with whom we do business must abstain from trading or advising others
to trade in the respective company’s securities from the time that they obtain
such inside information until adequate public disclosure of the information.
Material information is information of such importance that it can be expected
to affect the judgment of investors as to whether or not to buy, sell, or hold
the securities in question. To use non-public information for personal financial
benefit or to “tip” others, including family members, who might make an
investment decision based on this information is not only unethical but also
illegal. Covered Parties who trade stock based on insider information can be
personally liable for damages totaling up to three times the profit made or loss
avoided by the respective Covered Party.

 

V.                                    Reporting, Accountability and Enforcement

 

The Company promotes ethical behavior at all times and encourages Covered
Parties to talk to supervisors, managers and other appropriate personnel,
including the officers, the General Counsel, outside counsel for the Company and
the Board or the relevant committee thereof, when in doubt about the best course
of action in a particular situation.

 

Covered Parties should promptly report suspected violations of laws, rules,
regulations or the Code or any other unethical behavior by any director,
officer, employee or anyone purporting to be acting on the Company’s behalf to
appropriate personnel, including officers, the General Counsel, outside counsel
for the Company and the Board or the relevant committee thereof. Reports may be
made anonymously. If requested, confidentiality will be maintained, subject to
applicable law, regulations and legal proceedings.

 

The Audit Committee of the Board shall investigate and determine, or shall
designate appropriate persons to investigate and determine, the legitimacy of
such reports. The Audit Committee will then determine the appropriate
disciplinary action. Such disciplinary action

 

3

--------------------------------------------------------------------------------



 

includes, but is not limited to, reprimand, termination with cause, and possible
civil and criminal prosecution.

 

To encourage employees to report any and all violations, the Company will not
tolerate retaliation for reports made in good faith. Retaliation or retribution
against any Covered Party for a report made in good faith of any suspected
violation of laws, rules, regulations or this Code is cause for appropriate
disciplinary action.

 

VI.                               Corporate Opportunities

 

Except as otherwise provided in the Company’s certificate of incorporation and
bylaws, each as amended from time to time, all Covered Parties owe a duty to the
Company to advance the legitimate interests of the Company when the opportunity
to do so arises. Covered Parties are prohibited from directly or indirectly
(a) taking personally for themselves opportunities that are discovered through
the use of Company property, information or positions; (b) using Company
property, information or positions for personal gain; or (c) competing with the
Company for business opportunities; provided, however, if the Company’s Board
determine that the Company will not pursue an opportunity that relates to the
Company’s business, a Covered Party may do so, after notifying the Board of
intended actions in order to avoid any appearance of conflict of interest.

 

VII.                          Confidentiality

 

In carrying out the Company’s business, Covered Parties may learn confidential
or proprietary information about the Company, its customers, distributors,
suppliers or joint venture partners. Confidential or proprietary information
includes all non-public information relating to the Company, or other companies,
that would be harmful to the relevant company or useful or helpful to
competitors if disclosed, including financial results or prospects, information
provided by a third party, trade secrets, new product or marketing plans,
research and development ideas, manufacturing processes, potential acquisitions
or investments, or information of use to our competitors or harmful to us or our
customers if disclosed.

 

Covered Parties must maintain the confidentiality of all information so
entrusted to them, except when disclosure is authorized or legally mandated.
Covered Parties must safeguard confidential information by keeping it secure,
limiting access to those who have a need to know in order to do their job, and
avoiding discussion of confidential information in public areas such as planes,
elevators, and restaurants and on mobile phones. This prohibition includes, but
is not limited to, inquiries made by the press, analysts, investors or others.
Covered parties also may not use such information for personal gain. These
confidentiality obligations continue even after employment with the Company
ends.

 

VIII.                     Fair Dealing

 

Each Covered Party should endeavor to deal fairly with the Company’s customers,
service providers, suppliers, competitors and employees. No Covered Party should
take unfair advantage of anyone through manipulation, concealment, abuse of
privileged information, misrepresentation of material facts, or any unfair
dealing practice. Inappropriate use of

 

4

--------------------------------------------------------------------------------



 

proprietary information, misusing trade secret information that was obtained
without the owner’s consent, or inducing such disclosures by past or present
employees of other companies is also prohibited.

 

IX.                               Protection and Proper Use of Company Assets

 

All Covered Parties should protect the Company’s assets and ensure their
efficient use. Theft, carelessness and waste have a direct impact on the
Company’s profitability. All Company assets should be used only for legitimate
business purposes. The obligation of employees to protect the Company’s assets
includes its proprietary information. Proprietary information includes
intellectual property such as trade secrets, patents, trademarks and copyrights,
as well as business, marketing and service plans, engineering and manufacturing
ideas, designs, databases, records, salary information and any unpublished
financial data and reports.

 

X.                                    Waivers

 

Before an employee, or an immediate family member of any such employee, engages
in any activity that would be otherwise prohibited by the Code, he or she is
strongly encouraged to obtain a written waiver from the Board or the Audit
Committee.

 

Before a director or executive officer, or an immediate family member of a
director or executive officer, engages in any activity that would be otherwise
prohibited by the Code in provisions I through IX above, he or she must obtain a
written waiver from the disinterested directors of the Board. Such waiver must
then be disclosed to the Company’s stockholders, along with the reasons for
granting the waiver.

 

XI.                               Accuracy of Business Records

 

All financial books, records and accounts must accurately reflect transactions
and events, and conform both to generally accepted accounting principles (GAAP)
and to the Company’s system of internal controls. No entry may be made that
intentionally hides or disguises the true nature of any transaction. Covered
Parties should therefore attempt to be as clear, concise, truthful and accurate
as possible when recording any information.

 

XII.                          Corporate Loans or Guarantees

 

Federal law prohibits the Company to make loans and guarantees of obligations to
directors, executive officers, and members of their immediate families.

 

XIII.                     Gifts and Favors

 

The purpose of business gifts and entertainment in a commercial setting is to
create goodwill and sound working relationships, not to gain unfair advantage
with customers. Covered Parties must act in a fair and impartial manner in all
business dealings. Gifts and entertainment should further the business interests
of the Company and not be construed as potentially influencing business judgment
or creating an obligation.

 

5

--------------------------------------------------------------------------------



 

Gifts must not be lavish or in excess of the generally accepted business
practices of one’s country and industry.(2)  Gifts of cash or cash equivalents
are never permitted. Requesting or soliciting personal gifts, favors,
entertainment or services is unacceptable. Covered Parties should contact the
officers, the General Counsel, outside counsel for the Company and the Board or
the relevant committee thereof to discuss if they are not certain that a gift is
appropriate.

 

The FCPA prohibits giving anything of value, directly or indirectly, to
officials of foreign governments or foreign political candidates in order to
obtain or retain business. It is strictly prohibited to make illegal payments to
government officials of any country. In addition, the promise, offer or delivery
to an official or employee of the U.S. government of a gift, favor or other
gratuity in violation of these rules would not only violate Company policy but
could also be a criminal offense. State and local governments, as well as
foreign governments, may have similar rules.

 

XIV.                      Personal Investments

 

Covered Parties may not own, either directly or indirectly, a substantial
interest in any business entity that does or seeks to do business with or is in
competition with the Company without providing advance notice to the Audit
Committee or the General Counsel. Investments in publicly traded securities of
companies not amounting to more than one percent (1%) of that company’s total
outstanding shares are permitted without such advanced approval.

 

XV.                           Antitrust Laws and Competition

 

The purpose of antitrust laws is to preserve fair and open competition and a
free market economy, which are goals that the Company fully supports. Covered
Parties must not directly or indirectly enter into any formal or informal
agreement with competitors that fixes or controls prices, divides or allocates
markets, limits the production or sale of products, boycotts certain suppliers
or customers, eliminates competition or otherwise unreasonably restrains trade.

 

XVI.                      Political Contributions

 

Covered Parties may participate in the political process as individuals on their
own time. However, Covered Parties must make every effort to ensure that they do
not create the impression that they speak or act on behalf of the Company with
respect to political matters. Company contributions to any political candidate
or party or to any other organization that might

 

--------------------------------------------------------------------------------

(2) In general, no gift, entertainment or business courtesy should be offered,
given, provided or accepted unless it: (1) is not a gift of cash, stock or
negotiable instruments, (2) is consistent with customary business practices,
(3) is not excessive in value, (4) cannot be construed as a bribe or payoff and
(5) does not violate any laws or regulations. Covered employees and members of
their immediate families may not offer, give or receive gifts from persons or
entities who deal with the Company: (a) in those cases where the gift would be
illegal or result in a violation of law; (b) as part of an agreement to do
anything in return for the gift, (c) if the gift has a value beyond what is
normal and customary in the Company’s business; (d) if for directors, the gift
is being made to influence the director’s actions as a member of the Board; or
(e) if the gift could create the appearance of a conflict of interest.

 

6

--------------------------------------------------------------------------------



 

use the contributions for a political candidate or party are prohibited. A
Covered Party may not receive any reimbursement from corporate funds for a
personal political contribution.

 

XVII.                 Discrimination and Harassment

 

The Company is an equal opportunity employer and will not tolerate illegal
discrimination or harassment of any kind. The Company is committed to providing
a workplace free of discrimination and harassment based on race, color,
religion, age, gender, national origin, ancestry, sexual orientation,
disability, veteran status, or any other basis prohibited by applicable law.
Examples include derogatory comments based on a person’s protected class and
sexual harassment and unwelcome sexual advances. Similarly, offensive or hostile
working conditions created by such harassment or discrimination will not be
tolerated.

 

XVIII.            Environmental Protection

 

The Company is committed to managing and operating its assets in a manner that
is protective of human health and safety and the environment. It is our policy
to comply with both the letter and the spirit of the applicable health, safety
and environmental laws and regulations and to attempt to develop a cooperative
attitude with government inspection and enforcement officials. Covered Parties
are encouraged to report conditions that they perceive to be unsafe, unhealthy
or hazardous to the environment.

 

XIX.                      Personal Conduct and Social Media Policy

 

Covered Parties should take care when presenting themselves in public settings,
as well as online and in web-based forums or networking sites. Each Covered
Party is encouraged to conduct himself or herself in a responsible, respectful,
and honest manner at all times. The Company understands that Covered Parties may
wish to create and maintain a personal presence online using various forms of
social media. However, in so doing Covered Parties should, when and where
appropriate, include a disclaimer that the views expressed therein do not
necessarily reflect the views of the Company. Covered Parties should be aware
that that even after a posting is deleted, certain technology may still make
that content available to readers.

 

Covered Parties are prohibited from using or disclosing confidential,
proprietary, sensitive or trade secret information of the Company, its partners,
vendors, consultants or other third parties with which the Company does
business. Harassment of other directors, officers or employees will also not be
tolerated. A Covered Party may not provide any content to Company social media
sites that may be construed as political lobbying or solicitation of
contributions, or use the sites to link to any sites sponsored by or endorsing
political candidates or parties, or to discuss political campaigns, political
issues or positions on any legislation or law.

 

XX.                           No Rights Created

 

This Code is a statement of certain fundamental principles, policies and
procedures that govern the Company’s Covered Parties in the conduct of the
Company’s business. It is not intended to and does not create any rights in any
employee, customer, client, visitor, supplier,

 

7

--------------------------------------------------------------------------------



 

competitor, stockholder or any other person or entity. It is the Company’s
belief that the policy is robust and covers most conceivable situations.

 

8

--------------------------------------------------------------------------------

 